Citation Nr: 0105955	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-23 519A	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




INTRODUCTION

The veteran had verified active duty from March 1978 to 
November 1988, and she reportedly had over 3 years of prior 
active duty.  She appealed to the Board of Veterans' Appeals 
(Board) from an RO decision which denied a compensable rating 
for a right knee disability.  During the course of the 
appeal, the RO increased the right knee disability rating to 
10 percent, and the RO forwarded the case to the Board for 
consideration of entitlement to an even higher rating for 
this disability.  (The Board notes that the veteran also 
appealed RO decisions which denied applications to reopen 
claims for service connection for Raynaud's syndrome and 
temporomandibular joint disorder, and denied a claim for a 
total rating based on individual unemployability.  However, 
the RO subsequently granted these claims, and thus they are 
no longer on appeal.)


FINDING OF FACT

In February 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals


 



